DETAILED ACTION
	This action is responsive to 07/13/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-10, 12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent 10,832,615 B2), hereinafter Kim, in view of Iguchi (US Pub. 2018/0254226) and Hsieh et al. (US Patent 10,643,980 B2), hereinafter Hsieh.
Regarding claim 1, Kim discloses a light-emitting device (see figs. 5A-5B), comprising: a circuit substrate having a top surface (substrate 100-see fig. 5A with description in [col. 8, ll. 24-26]), wherein a top circuit is disposed on the top surface (driving circuits (e.g., 300-1, 300-2-see fig. 3) on a driving circuit layer 300’-see fig. 5A and [col. 10, ll. 2]); an array substrate disposed on the top surface of the circuit substrate and electrically connected to the top circuit (i.e., the driving circuit layer 300 (or 300’)-see figs. 3 and 5 with description in, for example, [col. 6, ll. 12-20]); a plurality of light-emitting units disposed on the array substrate (i.e., light emitting device 200 may be arranged on the driving circuit layer 300-see figs. 3-5 with description in, for example, [col. 6, ll. 19-20], and [col. 8, ll. 7-12]).
Kim does not appear to expressly disclose a through hole formed in the array substrate; an electrical connection structure comprising a first pad located at a first end of the through hole, a second pad located at a second end of the through hole, and a conductive bridge disposed in the through hole to electrically connect the first pad and the second pad.
Iguchi, in for example, fig. 11, illustrates a plurality of pixel substrates 200 disposed on a base substrate 110, via holes 215 through a film substrate 201 (herein equated to claimed array substrate) electrically connected to wiring layers (111, 112) on a surface 110a of the base substrate 110, through conductors formed by filling the via holes 215 with conductive material (e.g., copper plating), the conductive material forms a connection point (or pad-see, for example, figs. 8 and 13) on a principal surface 201a of the film substrate 201, and wiring patterns 206, formed on the principal surface 201a connect each via hole 215 to respective terminal areas 108 of each pixel substrate 200.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Iguchi with the invention of Kim by connecting wiring layers on a base substrate to wiring patterns on a surface of a pixel substrate through via holes and pads disposed on a surface of the based substrate and a surface of the pixel substrate, as taught by Iguchi, which provides a technology for manufacturing, at a high yield rate, a high image quality supersized image display device that can be produced on a flexible substrate (see [0020] and [0026]).
Kim in view of Iguchi does not appear to expressly teach a plurality of light extraction layers disposed on the light-emitting units, and a protective layer in contact with at least a part of the plurality of light extraction layers.
Hsieh is relied upon to teach a plurality of light extraction layers disposed on the light-emitting units (see, for example, figs. 10A-10D, which illustrate a structure of a light-emitting device, wherein, light-emitting units (71-75) have openings (761-765), with wavelength conversion structures (771-775), herein equated to the claimed light extraction layers, are located in the respective openings of the light-emitting units), and a protective layer in contact with at least a part of the plurality of light extraction layers (as shown in figs. 10A-10D, a supporting structure 76 (herein equated to claimed protective layer) is located on either side of each light-emitting unit and in contact with the wavelength conversion structures (see [col. 23, ll. 8-col. 24, ll. 25])).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Hsieh with the inventions of Kim and Iguchi by placing light extraction layers on each light-emitting element, wherein the protection layer contacts the light extraction layers, as taught by Hsieh, which allows for conversion of light to different colors according to the wavelength associated with a material of each wavelength conversion structure (see [col. 6, ll. 62-col. 7, ll. 16]).
Regarding claim 2, Kim discloses a display that is mounted on a glass (chip-on-glass (COG)) substrate in the embodiments of figs. 4-5. Therefore, Kim does not appear to expressly disclose wherein the circuit substrate comprises a printed circuit board.
However, Kim, in for example, [col. 22, ll. 59]-[col. 23, ll. 5], further discloses that for a display panel of a chip-on-board (COB) type, a substrate is used instead of the glass 100 as in the chip-on-glass (COG) type. In this case, a hole penetrating the substrate is formed and one surface of the substrate and the other surface of the substrate are electrically connected through the hole thereby connecting the driving circuit layer 300 and the various circuits (400) provided on the other surface of the substrate.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to substitute the glass substrate in the embodiments of figs. 4-5 with COB type substrate, as taught by Kim, as a simple substitution of one known element for another to obtain predictable results.
Regarding claim 3, Iguchi is further relied upon to teach wherein the array substrate comprises a flexible substrate (the film substrate 201 is constituted by a member having flexibility and, preferably, is made of a polyimide resin or the like-see [0113]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further incorporate the teachings of Iguchi with the inventions of Kim and Hsieh by using a flexible substrate for the array substrate, as taught by Iguchi, which makes it easier to make the resulting display to be flexible and light weight (see [0113]).
Regarding claim 4, Iguchi is further relied upon to teach wherein the array substrate comprises a polyimide (PI) layer (the film substrate 201 is constituted by a member having flexibility and, preferably, is made of a polyimide resin or the like-see [0113]).  
Regarding claim 9, Hsieh is further relied upon to teach wherein the plurality of light extraction layers have flattened top surfaces (see figs. 10A-10B with description in [col. 23, ll. 45-51]-topmost surface of wavelength conversion structure coplanar with the top surface of the supporting structure 76). 
Regarding claim 10, Hsieh is further relied upon to teach wherein a shape of one of the plurality of the light extraction layers is hemispherical (see figs. 10C-10D).
Regarding claim 12, Hsieh is further relied upon to teach wherein one of the plurality of light extraction layers covers one of the plurality of light-emitting units (see figs. 10A-10D).
Regarding claim 14, Kim discloses wherein the light-emitting units are disposed on the array substrate through a plurality of contact pads respectively (example, fig. 4A with description in [col. 8, ll. 37-47]-light emitting devices 200-1 to 200-3 are disposed on the driving circuit layer 300 via electrodes 3 and 4 (contact pads)).
Regarding claim 15, Iguchi is further relied upon to teach further comprising a plurality of test pads disposed on the array substrate (see, for example, fig. 8 with description in [0114]-pads 208-214 constitute test pads).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Iguchi with the inventions of Kim and Hsieh by including test pads on the array substrate, as taught by Iguchi, in order to provide external test signals for inspecting emission characteristics of display pixels (see [0067]-[0068]).
Regarding claim 16, Iguchi is further relied upon to teach wherein a common cathode connection is formed between the test pads and the contact pads (see, for example, figs. 3 and 8, and, for example, [0071], wherein input connection (12, 22) is a common cathode connection. Please, note that connection pads 214 and TGND correspond to the cathode input terminal/connection terminal 22 (see [0114] and fig. 3)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further incorporate the teachings of Iguchi with the inventions of Kim and Hsieh forming a common cathode connection between test and contact pads, as taught by Iguchi, which constitutes combining prior art elements according to known methods to yield predictable results.
Regarding claim 17, Kim in view of Iguchi and Hsieh does not appear to specifically disclose wherein a common anode connection is formed between the test pads and the contact pads.
Having a common cathode or (a common anode) formed between the test pads and the contacts would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention in view of the teachings of Iguchi, given that there are only a finite number of identified, predictable solutions, for forming a common electrode for the light-emitting device (i.e., a common cathode or a common anode, depending on emission type of an LED), with a reasonable expectation of success.
Claims 5-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Iguchi and Hsieh, and further in view of Pang et al. (US Pub. 2019/0376650), hereinafter Pang.
Regarding claim 5, Kim in view of Iguchi and Hsieh does not appear to expressly teach further comprising a support substrate, wherein the circuit substrate is disposed on the support substrate.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Pang with the inventions of Kim, Iguchi, and Hsieh by implementing a multilayered circuit substrate for the light emitting device, as taught by Pang, which constitutes combining prior art elements according to known methods to obtain predictable results.
Regarding claim 6, Pang is further relied upon to teach wherein the circuit substrate at least partially covers the support substrate (see fig. 9c).
Regarding claim 7, Pang is further relied upon to teach wherein the top surface of the circuit substrate is located above the support substrate and closest to the array substrate, and the bottom surface of the circuit substrate is located under the support substrate and farthest from the array substrate (as shown in fig. 9c, the FPC sheet 934 is disposed between the two thin-film encapsulation layers 935, i.e., the thin-film encapsulation layer (circuit substrate) has an upper surface closer to a substrate (e.g., 701-see fig. 7) of the OLED panel 931, and a bottom surface closer to substrates of the lower OLED panels (932-933)).
Regarding claim 11, Pang is further relied upon to teach wherein one of the plurality of light extraction layers covers multiple ones of the plurality of light-emitting units (see, for example, fig. 8b with description in [0113], which illustrates a light extraction layer 803 added on top of OLED panels 810).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Pang with the inventions of Kim, Iguchi and Hsieh, by providing a light extraction layer that covers a plurality of light emitting units, as taught by Pang, for enhancing light extraction effect (see [0112]).
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hsieh and Iguchi.
Regarding claim 18, Kim discloses a tiled display (a large-area tiled display-see [col. 23, ll. 6-11]), comprising: a plurality of light-emitting devices tiled with each other (light emitting devices R, G, and B 200-1, 200-2, AND 200-3, see figs. 4-5 and, for example, [col. 8, ll. 7-12]), wherein at least one of the plurality of light-emitting devices comprises: a circuit substrate having a top surface (substrate 100-see fig. 5A with description in [col. 8, ll. 24-26]), wherein a top circuit is disposed on the top surface (driving circuits (e.g., 300-1, 300-2-see fig. 3) on a driving circuit layer 300’-see fig. 5A and [col. 10, ll. 2]); an array substrate disposed on the top surface of the circuit substrate and electrically connected to the top circuit (i.e., the driving circuit layer 300 (or 300’)-see figs. 3 and 5 with description in, for example, [col. 6, ll. 12-20]); a plurality of light-emitting units disposed on the array substrate (i.e., light emitting device 200 (200-1 to 200-3) may be arranged on the driving circuit layer 300-see figs. 3-5 with description in, for example, [col. 6, ll. 19-20], and [col. 8, ll. 7-12]).
Kim does not appear to expressly disclose a plurality of light extraction layers disposed on the light-emitting units, and a protective layer in contact with at least a part of the plurality of light extraction layers.
Hsieh is relied upon to teach a plurality of light extraction layers disposed on the light-emitting units (see, for example, figs. 10A-10D, which illustrate a structure of a light-emitting device, wherein, light-emitting units (71-75) have openings (761-765), with wavelength conversion structures (771-775), herein equated to the claimed light extraction layers, are located in the respective openings of the light-emitting units), and a protective layer in contact with at least a part of the plurality of light extraction layers (as shown in figs. 10A-10D, a supporting structure 76 (herein equated to claimed protective layer) is located on either side of each light-emitting unit and in contact with the wavelength conversion structures (see [col. 23, ll. 8-col. 24, ll. 25])).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Hsieh with the invention of Kim by placing light extraction layers on each light-emitting element, wherein the protection layer contacts the light extraction layers, as taught by Hsieh, which allows for conversion of light to different colors according to the wavelength associated with a material of each wavelength conversion structure (see [col. 6, ll. 62-col. 7, ll. 16]).
Kim in view of Hsieh does not appear to expressly teach a through hole formed in the array substrate; an electrical connection structure comprising a first pad located at a first end of the through hole, a second pad located at a second end of the through hole, and a conductive bridge disposed in the through hole to electrically connect the first pad and the second pad.
Iguchi, in for example, fig. 11, illustrates a plurality of pixel substrates 200 disposed on a base substrate 110, via holes 215 through a film substrate 201 (herein equated to claimed array substrate) electrically connected to wiring layers (111, 112) on a surface 110a of the base substrate 110, through conductors formed by filling the via holes 215 with conductive material (e.g., copper plating), the conductive material forms a connection point (or pad-see, for example, figs. 8 and 13) on a principal surface 201a of the film substrate 201, and wiring patterns 206, formed on the principal surface 201a connect each via hole 215 to respective terminal areas 108 of each pixel substrate 200.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Iguchi with the inventions of Kim and Hsieh by connecting wiring layers on a base substrate to wiring patterns on a surface of a pixel substrate through via holes and pads disposed on a surface of the based substrate and a surface of the pixel substrate, as taught by Iguchi, which provides a technology for manufacturing, at a high yield rate, a high image quality supersized image display device that can be produced on a flexible substrate (see [0020] and [0026]).
Regarding claim 19, Kim discloses further comprising another driver disposed on the top surface of the circuit substrate of the at least one of the plurality of light-emitting devices (see fig. 5 with description in [col. 10, ll. 23-35], wherein it is disclosed part of the driver circuit 400 (e.g., ESD circuit 51, MUX circuit 52, power circuit 53, and clock circuit 54 may be disposed on a remaining area 11 of the driving circuit layer 300’, while the data driver circuit may be arranged on the other surface of the substrate 100).  
Response to Arguments
Applicant’s arguments filed 07/13/2022 (see Applicant remarks, pg. 1-4) reference Iguchi fails to disclose that the electrical connection structure further includes a “first pad” located at a first end of the via hole 215 as required by the present invention … therefore, … it is submitted that the cited references fail to teach or suggest the features of “a through hole formed in the arrange substrate” and “an electrical connection structure comprising a first pad located at a first end of the through hole, a second pad located at a second end of the through hole, and a conductive bridge disposed in the through hole to electrically connect the first pad and the second pad” as recited in amended claims 1 and 18.
The Examiner respectfully disagrees with Applicant for at least the following reasons: figs. 11 and 13 of Iguchi are shown below for convenience of explanation.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As shown in fig. 11 above, a via hole 215 is formed in a film substrate 201 (herein equated to an array substrate), which allows wiring layers 111 and 112 on the surface of the base substrate 100 and wiring patterns 206 on the surface of the pixel substrate 200 to be electrically connected. Conductive material in the via hole 215 is connected to a member 104 (first pad) on the base substrate, and, as shown in fig. 13, the conductive material in each via hole 215 (shown by a dotted circle) is formed on a principal surface 201a of the film substrate to form a connecting pad for connecting wiring patterns 206 to respective connection pads 217 on the driver IC 205. The Examiner therefore contends that Iguchi teaches the aforementioned limitations, and, therefore, independent claims 1 and 18 are obvious in view of the combination of Kim, Iguchi, and Hsieh.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627